DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US Pub. No. 2016/0127142) in view of Zhang (US Pub. No. 2019/0394059).
Regarding claims 1, 8, and 15, Tian discloses a system a method one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the performance of operations (paragraph 11), comprising: 
one or more processors (figure 6 processor 642); and 
one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations (paragraph 11) comprising:
	receiving, at a border node, a packet from an ingress router, the packet comprising a Bit Index Explicit Replication (BIER) header having a BIER bit string, the BIER bit string corresponding to a first bit string length (paragraph 51 in view of paragraph 30: a Bit-Forwarding Router (BFR) receives a BIER packet, the packet includes a bit string having a set of blocks, each block including a Set Identifier (SI) field and a SubBitString field);
	reading an incoming label of the packet, the incoming label associated with packet instructions to split the BIER header into a plurality of smaller headers associated with a plurality of smaller bit strings, each smaller bit string of the plurality of smaller bit strings corresponding to a second bit string length (paragraphs 51, 53 in view of paragraphs 32 and 39: BFR receives BIER packet, the packet having a set of blocks, each block including a SI field. The Set Identifier (of each block) is the label for splitting the BIER bit string to smaller bit string for forwarding a copy of the multicast BIER packet to appropriate destination BFR);
	generating a set of split bit masks (paragraph 54: the BFR looks up/generate a forwarding bitmask for the destination BRF. Each block has a forwarding bitmask, thus for a set of blocks in the packet, there is a set of forwarding bitmasks);
	performing a separate bitwise AND operation on each split bit mask of the set of split bit masks and the BIER bit string to generate the plurality of smaller bit strings, each smaller bit string of the plurality of smaller bit strings copied to a corresponding smaller header of the plurality of smaller headers (paragraphs 56 and 57: the BFR applies a bit-wise AND operation on bit string of the copy of the packet with the forwarding bitmask. For example, for each block, a bit-wise AND operation can be performed on the SubBitString for that block with that portion of the forwarding bitmask that corresponds to that SubBitString. Thus, smaller bit string for the copy of the multicast packet).
	transmitting the copy packet to a next-hop neighbor (paragraph 57).
	Tian does not teach performing a lookup for each of the plurality of smaller headers on a respective forwarding table to determine one or more egress routers to which to transmit the packet.
	However, in the same field of endeavor, Zhang discloses performing a lookup for each of the plurality of smaller headers on a respective forwarding table to determine one or more egress routers to which to transmit the packet (paragraphs 13 and 14: lookup table to forward packet to destination device using bit in the bit string).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tian performing a lookup for each of the plurality of smaller headers on a respective forwarding table to determine one or more egress routers to which to transmit the packet.
	The motivation would have been for routing procedure/protocol.




Regarding claims 2, 9, and 16, all limitations of claims 1 and 8 are disclosed above. Tian further teaches wherein a length of each split bit mask of the set of split bit masks corresponds to the first bit string length (paragraphs 39 and 54: the forwarding bitmask is a full bit string which corresponding to the packet bit string length).
Regarding claims 3, 10, all limitations of claims 2 are disclosed above. Tian further teaches a number of the set of split bit masks corresponds to a quotient of the first bit string length and the second bit string length (paragraphs 39 and 54: a bit string of length X bits in the packet header can be divided into K number of blocks. Each blocks has a forwarding bitmask; each bit of the forwarding bitmask represents a BFR).
Regarding claims 4, 11, and 17, all limitations of claims 3 are disclosed above. Tian further teaches the operation of generating the set of split bit masks further comprises:
assigning each split bit mask of the set of split bit masks a consecutive numerical index starting from zero (see figure 1: new encoding, 2a and 2b: paragraphs 45-57).
Allowable Subject Matter
Claims 5-7, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Tian, discloses a concept of reducing a BIER packet header using an explicit block encoding of multicast group membership. Claims 5, 12, and 18’s elements of setting a set of consecutive bit to one, the set of the consecutive bits having a bit length corresponding to the second bit string length, and setting all remaining bits to zero, as appropriate, are contained in too many disparate references to be suitable for combining.
Claims 6, 7, 13, 14, 19, and 20 are objected to allow for the same reason set forth in claims 5, 12, and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wijnands et al. (US Pub. No. 2015/0138961) discloses Bit Indexed Explicit Replication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466